--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY


THIRD AMENDMENT TO SECURED SUPERPRIORITY DEBTOR IN POSSESSION LOAN, SECURITY AND
GUARANTY AGREEMENT
 
THIS THIRD AMENDMENT TO SECURED SUPERPRIORITY DEBTOR IN POSSESSION LOAN,
SECURITY AND GUARANTY AGREEMENT (this “Amendment”) is entered into as of June 9,
2016, by and among AEROPOSTALE, INC., a Delaware corporation (“Borrower”), the
Guarantors identified on the signature pages hereof, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and CRYSTAL FINANCIAL LLC, a
Delaware limited liability company, as agent for the Lenders (in such capacity,
the “Agent”).
 
WHEREAS, the Borrower, Guarantors, Agent and the Lenders are parties to that
certain Secured Superpriority Debtor in Possession Loan, Security and Guaranty
Agreement dated as of May 4, 2016 (as amended by that certain First Amendment to
Secured Superpriority Debtor in Possession Loan, Security and Guaranty Agreement
dated as of May 25, 2016, that certain Second Amendment to Secured Superpriority
Debtor in Possession Loan, Security and Guaranty Agreement dated as of May 25,
2016, and as further amended, modified or supplemented from time to time, the
“Agreement”); and


WHEREAS, Borrower, Guarantors, Agent and Lenders have agreed to amend the
Agreement in certain respects subject to the terms and conditions set forth
herein.


NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:


1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to such
terms in the Agreement.


2.                                      Amendments to Agreement.  In reliance
upon the representations and warranties of Borrower and Guarantors set forth in
Section 6 below, and subject to the satisfaction (or waiver) of the conditions
to effectiveness set forth in Section 5 below, the Agreement is hereby amended
as follows:


(a)                                  Clause (i) of Section 3-2(a) of the
Agreement is hereby amended and restated in its entirety as follows:


(i)                                   shall have been entered on the docket of
the Bankruptcy Court on or before the date that is 41 days after the Petition
Date and


(b)                                Clause (ii) of Exhibit M-1 of the Agreement
is hereby amended and restated as follows:
 
(ii)                                 No later than 41 days after the Petition
Date, the Final Order approving the Credit Agreement shall be entered by the
Bankruptcy Court, which Final Order shall be in form and substance acceptable to
Agent and the Required Lenders in their sole and absolute discretion (and the
related motions shall be in form and substance reasonably satisfactory to the
Agent and the Required Lenders).
 

--------------------------------------------------------------------------------

3.                                      Continuing Effect.  Except as expressly
set forth herein, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Agreement or any other
Loan Document, or a waiver of any other terms or provisions thereof, and the
Agreement and the other Loan Documents shall remain unchanged and shall continue
in full force and effect, in each case as amended hereby.
 
4.                                     Reaffirmation and Confirmation;
Covenant.  Each Loan Party hereby ratifies, affirms, acknowledges and agrees
that the Agreement and the other Loan Documents represent the valid, enforceable
and collectible obligations of such Loan Party, and further acknowledges that
there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the Agreement or any other Loan Document. 
Each Loan Party hereby agrees that this Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. 
The Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by each Loan Party in all respects.
 
5.                                      Conditions to Effectiveness.  This
Amendment shall become effective upon the satisfaction of each of the following
conditions precedent, each in form and substance acceptable to Agent:
 
(a)                                 Agent shall have received a fully executed
copy of this Amendment;
 
(b)                                after giving effect to this Amendment, the
representations and warranties set forth in Section 6 below shall be true and
correct in all respects; and
 
(c)                                 after giving effect to this Amendment, no
Suspension Event or Event of Default shall have occurred and be continuing on
the date hereof or would result from the effectiveness of this Amendment.
 
6.                                      Representations and Warranties.  In
order to induce Agent and Lenders to enter into this Amendment, each Loan Party
hereby represents and warrants to Agent and Lenders that, after giving effect to
this Amendment:
 
(a)                               all representations and warranties of the Loan
Parties contained in the Agreement and the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties were true and correct in all material
respects on and as of such earlier date);
 
(b)                                no Default or Event of Default has occurred
and is continuing; and
 
(c)                                 this Amendment and the Agreement, as
modified hereby, constitute legal, valid and binding obligations of each Loan
Party and are enforceable against each Loan Party in accordance with their
respective terms.
 
-2-

--------------------------------------------------------------------------------

7.                                      Miscellaneous.
 
(a)                                Expenses.  The Loan Parties jointly and
severally agree to pay on demand all expenses of Agent (including, without
limitation, the fees and expenses of outside counsel for Agent) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  All
obligations provided herein shall survive any termination of this Amendment and
the Agreement as modified hereby.
 
(b)                                Governing Law.  This Amendment shall be a
contract made under and governed by the internal laws of the State of New York.
 
(c)                                Counterparts.  This Amendment may be executed
in any number of counterparts, and by the parties hereto on the same or separate
counterparts, and each such counterpart, when executed and delivered, shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.  Delivery of an executed counterpart of this
Amendment by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart of this Amendment.
 
(d)                                Loan Documents.  This Amendment shall
constitute a Loan Document.
 
[signature pages follow]
 
-3-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 

 
BORROWER:
     
AEROPOSTALE, INC.
     
By:  /s/ David Dick
 
Name: David Dick
 
Title:   Senior Vice President and Chief Financial Officer




 
GUARANTORS:
     
AEROPOSTALE WEST, INC.
 
JIMMY’Z SURF CO., LLC
 
AERO GC MANAGEMENT LLC
 
AEROPOSTALE PROCUREMENT COMPANY, INC.
 
AEROPOSTALE LICENSING, INC.
 
P.S. FROM AEROPOSTALE, INC.
 
GOJANE LLC
     
By: /s/ David Dick
 
Name: David Dick
 
Title:   Senior Vice President and Chief Financial Officer

 
[Signature Page to Third Amendment to Agreement]
 

--------------------------------------------------------------------------------

 
AGENT:
     
CRYSTAL FINANCIAL LLC
     
By: /s/ Evren Ozargun
 
Name: Evren Ozargun
 
Title:   Managing Director

 
[Signature Page to Third Amendment to Agreement]
 

--------------------------------------------------------------------------------

 
LENDERS:
     
CRYSTAL FINANCIAL LLC
     
By: /s/ Evren Ozargun
 
Name: Evren Ozargun
 
Title:   Managing Director




 
CRYSTAL FINANCIAL SPV LLC
     
By: /s/ Evren Ozargun
 
Name: Evren Ozargun
 
Title:   Managing Director

 
[Signature Page to Third Amendment to Agreement]
 

--------------------------------------------------------------------------------

 
SILVER POINT SPECIALTY CREDIT FUND, L.P.
     
By: /s/ Michael A. Gatto
 
Name:  Michael A. Gatto
 
Title: Authorized Signatory




 
SILVER POINT SELECT OPPORTUNITIES FUND A, L.P.
     
By: /s/ Michael A. Gatto
 
Name:  Michael A. Gatto
 
Title: Authorized Signatory

 
[Signature Page to Third Amendment to Agreement]
 

--------------------------------------------------------------------------------

 
TPG SPECIALTY LENDING, INC.
     
By: /s/ Michael Fishman
 
Name: Michael Fishman
 
Title:  Co-Chief Executive Officer

 
[Signature Page to Third Amendment to Credit Agreement]
 
 

--------------------------------------------------------------------------------